                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00670-RJC-DSC


 KIMBERLY SLATER,                                 )
                                                  )
                  Plaintiff,                      )
                                                  )
 v.                                               )                   ORDER
                                                  )
 BIOMET INC., et al.,                             )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion for Admission of Andrew J. Cross

Pro Hac Vice” (document # 207) and “Motion for Admission of Jeffrey J. Lowe Pro Hac Vice”

(document # 208) filed January 16, 2019. For the reasons set forth therein, the Motions will be

granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.



                                  Signed: January 16, 2019
